On Motion for Rehearing.
The appellants have filed a motion for rehearing, which we have carefully considered, and concluded that the same should be overruled. Because of the dissent in the original opinion of Associate Justice DUNKLIN upon the question of whether the trial court erred in issuing the temporary injunction against the appellants restraining them from making an appropriation out of the school district funds to pay the costs of this suit, the appellants ask that the question be certified to the Supreme Court.
Under article 1620, V. S. Tex.Civ.Statutes, providing that in case of a dissent as to any conclusion of law involved material to the decision of the case, the Court of Civil Appeals shall certify the question upon which the dissent is based to the Supreme Court, it is held that the Court of Civil Appeals is not required to certify in any case in which its decision is final. Kidd v. Rainey, 95 Tex. 556, 68 S.W. 507. Under article 1591 of the Civil Statutes, section 6, the judgments of the Courts of Civil Appeals are made final "in all appeals from interlocutory orders appointing receivers or trustees or such other interlocutory appeals as may be allowed by law." Hence our judgment in this case is final, and our experience in certifying cases to the Supreme Court is that it is often several years before they are answered. Such delay in the instant case would destroy any real value to the litigants which our opinion and judgment would otherwise give. Therefore we overrule the motion for rehearing and to certify.